EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Tam, registration no. 72151 on 7/14/2022.
The application has been amended as follows: 

In Claims
1.	(Currently amended) A method comprising:
receiving, by a compiler executed by a processing device, source code comprising a plurality of rules,
 wherein each of the plurality of rules comprises one or more of a plurality of conditions and is associated with one of a plurality of contextual situations; 
generating, by the compiler using the source code, a decision tree for the plurality of rules, wherein generating the decision tree comprises: 
determining a condition from the plurality of conditions as a root node of the decision tree, 
wherein determining the condition as the root node comprises determining a first number of conditions of the plurality of conditions where an outcome is implied in view of an evaluation of a respective condition as true

generating a callable function that implements the decision tree, 
wherein the callable function is configured to receive a context update of an application, minimize a number of the plurality of conditions to be evaluated to determine whether a particular rule of the plurality of rules has been satisfied based on the context update, and   a satisfied rule and a state of [[an ]]the application interacted with by a user.

6.	(Currently amended) The method of claim 2, wherein determining the condition from the plurality of conditions as the root node of the decision tree comprises:
for each condition of the plurality of conditions:
evaluating the condition of the plurality of conditions as false to determine a second number of conditions where the outcome is implied in view of an evaluation of the condition as false; and
determining a condition from the plurality of conditions to be the root node based on the first number of conditions and the second number of conditions.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 7/1/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations receiving, by a processing device, a first context update for an application, determining whether one or more of a plurality of rules has been satisfied in view of the first context update, wherein the plurality of rules comprise a plurality of conditions and are associated with a plurality of contextual situations, and wherein the determining comprises minimizing a number of the plurality of conditions to be evaluated to determine whether a particular rule of the plurality of rules has been satisfied, responsive to determining a first rule of the plurality of rules has been satisfied, identifying a first contextual situation of the plurality of contextual situations that 1s associated with the first rule and determining a playlist of media items that is associated with the first contextual situation (remarks, pages 8-12).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191